Citation Nr: 1511502	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a foot disorder, to include plantar fasciitis.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  In a March 2010 decision, the Board denied the Veteran's attempt to reopen his claim for a bilateral foot disorder, to include plantar fasciitis. 

2.  The additional evidence received since the March 2010 Board decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for plantar fasciitis; the evidence does not raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a foot disorder, to include plantar fasciitis, have not been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The Veteran was provided the requisite notice with respect to the issue on appeal in a letters dated October 2011which was prior to the RO rating decision denying the benefits sought in each instance  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has assisted the Veteran in obtaining evidence and afforded him the opportunity to present written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection thus granted is commonly referred to as direct service connection as the disability at issue is directly related to a period of active service.  

In this case, the Board most recently denied the reopening of the claim for service connection for a bilateral foot disorder, to include plantar fasciitis, in a March 2010.  That decision is final.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

At the time of the March 2010 Board decision, the evidence of record included service treatment records and VA treatment records.  This evidence failed to reveal any probative evidence linking a foot disorder, to include the diagnosis of plantar fasciitis, made years after service, to isolated complaints of foot pain noted in the service treatment records.  The basis for this denial was that the probative evidence of record at that time showed no nexus to service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In July 2011, the Veteran submitted a VA Form 21-526b, Veteran's Supplemental Claim for Compensation, on which he checked a box to indicate reopening of a claim for "feet condition."  The Veteran did not indicate any additional evidence that would support his claim to reopen.  

The Veteran submitted written statements in his notice of disagreement and his substantive appeal that asserted that there was enough evidence submitted or already of record to grant his claim.  His assertions alone are insufficient to warrant the reopening of his claim.  Chavarria v. Brown, 5 Vet. App. 468 (1993) (finding that an appellant's own recitations of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by VA).

VA records dated subsequent to the March 2010 Board decision merely show continued complaints of foot pain.  There is no nexus to service expressed in these records and they merely continue the diagnoses, which were already of record in VA treatment records considered in the prior Board decision.  Simply put, there is no probative evidence linking the Veteran's current foot disorder, to include plantar fasciitis, to his military service or any incident therein.  

In sum, the additional evidence obtained the since March 2010 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a foot disorder, to include plantar fasciitis, and the evidence does not raise a reasonable possibility of substantiating the claim.  As the evidence submitted is not new and material, the claim for service connection for a foot disorder, to include plantar fasciitis, is not reopened.  As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for plantar fasciitis, claimed as a foot condition, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


